DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application claims priority under 35 U.S.C. § 119 to provisional patent application serial number 62/868,469, filed on June 28, 2019, entitled "Sounding Reference Signal Compatibility."
Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated June 25, 2020. Claims 1-30 are pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement

Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Objections
6.	Claims 3, 7-9, 11, 14, 17-19, 21, 24, 25, 28, and 29 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 3, it recites, “The method of claim 2, wherein using the scrambling sequence ID of greater than ten bits for SRS transmissions in the existing SRS region of the slot comprises including non-zero values for only ten bits when communications between the UE and a base station are code-division-multiplexed (CDM) with communications of at least one UE that only transmits SRS in an existing SRS region.”
Claim 3 depends from claim 2 that is depends from claim 1. Here are claims 1 and 2:
“1. A method of wireless communication performed by a user equipment (UE) for sounding reference signal (SRS) transmissions, the method comprising: 
for SRS transmissions in an added SRS region of a slot, using a scrambling sequence identifier (ID) of greater than ten bits; and 
for SRS transmissions in an existing SRS region of a slot, using a scrambling sequence ID of ten bits or greater than ten bits.  
2. The method of claim 1, wherein for the SRS transmissions in the existing SRS region of the slot, using the scrambling sequence ID of greater than ten bits.”
Based on the information presented above, claim 1 is a method claim that includes two using steps.
The ending term of claim 3, i.e., “an existing SRS region,” seems to refer back to the term “an existing SRS region” as indicated in italics in the second using step of claim 1. If this is true, it is suggested to amend the term to “the existing SRS region.”
Same rational applies to the usage of the term “an existing SRS region” in claim 7 line 2, claim 14 line 4, claim 17 lines 2 and 4, claim 24 line 4, and claim 28 lines 2 and 4.
Claims 8, 9, and 11 are objected to since they all depend from claim 7.
Claims 18, 19, and 21 are objected to since these claim all depend from claim 17.
Claim 25 is objected to since it depends from claim 24.
Claim 29 is objected to since it depends from claim 28.
Regarding claim 7, it recites, “The method of claim 6, wherein the UE receives configuration information for SRS resources for transmitting SRS transmissions for positioning in an existing SRS region of a slot, an added SRS region of the slot or both, and for transmitting other SRS transmissions in only an existing SRS region of the same slot or a different slot or both.”
Claim 7 depends from claim 6, and claim 6 recites “The method of claim 1, further comprising: 
receiving configuration information from a base station for SRS resources for the SRS transmissions for a plurality of slots, wherein the configuration information indicates resources in the existing SRS region of the slots or the added SRS region of the slots or both for SRS transmissions for positioning, and only resources in the existing SRS region of the slots for other SRS transmissions, and 
transmitting the SRS transmissions according to the configuration information.”
The examiner also objects the usage of the term “an added SRS region” in the wherein-clause of claim 7, since it seems to refer back to the term “an added SRS region” indicated in italics in the first using step of claim 1, and suggests amending the term to “the added SRS region.”
Similar objections apply to the usage of the term “an added SRS region” in claim 17 line 3 and claim 28 line 3.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 1, 2, 4, 5, 10, 12, 13, 15, 20, 22, 23, 26, and 30 rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2017/0288897) in view of Cha et al. (US 2021/0385039).
Regarding claim 1, You et al. teach the method of wireless communication performed by a user equipment (UE) for sounding reference signal (SRS) transmissions (paragraphs [0140] lines 1-11 & [0174] lines 1-6; Examiner’s Notes: Target UE depicted in FIG. 11(a) of the prior art teaches the limitation of “a user equipment (UE);” in fact, Target UE transmitting UL signal, e.g., SRS, in the prior art teaches the limitation of “the method of wireless communication performed by a user equipment (UE) for sounding reference signal (SRS) transmissions” in the instant application), the method comprising: 
for SRS transmissions in an added SRS region of a slot, using a scrambling sequence identifier (ID) (paragraphs [0070] lines 1-14 & [0175] lines 1-2; Examiner’s Notes: target UE while located in the frequency belonging to a different subcarrier over a slot boundary regards to SRS, e.g., from a direct current (DC) subcarrier to a new/different subcarrier in frequency hopping, in the prior art teaches the limitation of “in an added SRS region of a slot” in the instant application; the scrambling ID applied to the SRS in the prior art teaches the limitation of “a scrambling sequence identifier (ID);” in fact, the target UE using a scrambling ID applied to the SRS in the frequency belonging to a different subcarrier over a slot boundary in the prior art teaches the limitation of “for SRS transmissions in an added SRS region of a slot, using a scrambling sequence identifier (ID)” in the instant application); and 
for SRS transmissions in an existing SRS region of a slot, using a scrambling sequence ID (paragraphs [0070] lines 1-14 & [0175] lines 1-2; Examiner’s Notes: target UE while located in the frequency belonging to the direct current (DC) subcarrier of a slot in the prior art teaches the limitation of “in an existing SRS region of a slot” in the instant application; the scrambling ID applied to the SRS in the prior art teaches the limitation of “a scrambling sequence ID;” in fact, the target UE using a scrambling ID applied to the SRS in the frequency belonging to the direct current (DC) subcarrier of a slot in the prior art teaches the limitation of “for SRS transmissions in an existing SRS region of a slot, using a scrambling sequence ID” in the instant application).
You et al. teach the method without explicitly teaching the size of the scrambling sequence ID. 
Cha et al. from the same or similar field of endeavor teach implementing fairness of the method, using a scrambling sequence ID of ten bits or greater than ten bits (paragraphs [0213] lines 1-4 & [0217] lines 1-2; Examiner’s Notes: UE using a scrambling ID regards to SRS, e.g., the scrambling ID expressed in M bits in the prior art teaches the limitation of “using a scrambling sequence ID of greater than ten bits;” consequently, the prior art teaches the limitation of “using a scrambling sequence ID of ten bits or greater than ten bits” in the instant application as well). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Cha et al. in the system of You et al. 
The motivation for implementing using a scrambling sequence ID of ten bits or greater than ten bits, is to further enhance the mechanism of the method for transmitting a reference signal in a wireless communication system, wherein a base station transmits, to a terminal, control information including panel identification information related to identification of a plurality of antenna panels used for transmission of the reference signal, a reference signal sequence used to generate the reference signal is initialized based on the panel identification information by the terminal, and receiving, from the terminal, the reference signal generated based on the initialized reference signal sequence by the terminal.
Regarding claim 2, Cha et al. further teach the method, wherein for the SRS transmissions in the existing SRS region of the slot, using the scrambling sequence ID of greater than ten bits (paragraphs [0213] lines 1-4 & [0217] lines 1-2; Examiner’s Notes: UE using a scrambling ID regards to SRS, e.g., the scrambling ID expressed in M bits in the prior art teaches the limitation of “using a scrambling sequence ID of greater than ten bits” in the instant application).  
Regarding claim 4, Cha et al. further teach the method, wherein the scrambling sequence ID of greater than ten bits is a scrambling sequence ID of 12 or 16 bits (paragraphs [0213] lines 1-4 & [0217] lines 1-2; Examiner’s Notes: UE using a scrambling ID regards to SRS, e.g., the scrambling ID expressed in M bits in the prior art teaches the limitation of “wherein the scrambling sequence ID of greater than ten bits is a scrambling sequence ID of 12 or 16 bits” in the instant application).  
Regarding claim 5, Cha et al. further teach the method, wherein for the SRS transmissions in the existing SRS region of the slot, using the scrambling sequence ID of ten bits (paragraphs [0213] lines 1-4 & [0217] lines 1-2; Examiner’s Notes: UE using a scrambling ID regards to SRS, e.g., the scrambling ID expressed in M bits in the prior art teaches the limitation of “wherein for the SRS transmissions in the existing SRS region of the slot, using the scrambling sequence ID of ten bits” in the instant application).  
Regarding claim 10, You et al. further teach the method, wherein the existing SRS region of a slot includes six symbols (paragraphs [0054] lines 1-21 & [0070] lines 1-14; Examiner’s Notes: target UE while located in the frequency belonging to the direct current (DC) subcarrier of a slot in the prior art teaches the limitation of “the existing SRS region of a slot” in the instant application; it is an obvious matter of design choice regards to one slot including a different number of symbols (In re Rose, 105 USPQ 237 (CCPA 1955)); consequently, one slot including 7 OFDM symbols in a normal cyclic prefix (CP) case, e.g., with the DC subcarrier of a slot regards to SRS, in the prior art teaches the limitation of “the existing SRS region of a slot includes six symbols” in the instant application) and 
wherein the added SRS region of a slot includes eight symbols (paragraphs [0054] lines 1-21 & [0070] lines 1-14; Examiner’s Notes: target UE while located in the frequency belonging to a different subcarrier over a slot boundary regards to SRS, e.g., from a direct current (DC) subcarrier to a new/different subcarrier in frequency hopping, in the prior art teaches the limitation of “the added SRS region of a slot” in the instant application; it is an obvious matter of design choice regards to one slot including a different number of symbols (In re Rose, 105 USPQ 237 (CCPA 1955)); consequently, one slot including 6 OFDM symbols in an extended CP case, e.g., with a new/different subcarrier of a slot regards to SRS, in the prior art teaches the limitation of “the added SRS region of a slot includes eight symbols” in the instant application).  
Regarding claim 12, You et al. teach the method of wireless communication performed by a user equipment (UE) for sounding reference signal (SRS) transmissions (paragraphs [0140] lines 1-11 & [0174] lines 1-6; Examiner’s Notes: Target UE depicted in FIG. 11(a) of the prior art teaches the limitation of “a user equipment (UE);” in fact, Target UE transmitting UL signal, e.g., SRS, in the prior art teaches the limitation of “the method of wireless communication performed by a user equipment (UE) for sounding reference signal (SRS) transmissions” in the instant application), the method comprising: 
for SRS transmissions in an added SRS region of a slot, using a comb type (paragraphs [0070] lines 1-14 & [0185] lines 1-2; Examiner’s Notes: target UE while located in the frequency belonging to a different subcarrier over a slot boundary regards to SRS, e.g., from a direct current (DC) subcarrier to a new/different subcarrier in frequency hopping, in the prior art teaches the limitation of “in an added SRS region of a slot” in the instant application; the transmission comb in the prior art teaches the limitation of “a comb type;” in fact, the transmission comb applied to the SRS in the frequency belonging to a different subcarrier over a slot boundary in the prior art teaches the limitation of “for SRS transmissions in an added SRS region of a slot, using a comb type” in the instant application); and 
for SRS transmissions in an existing SRS region of a slot, using a comb type (paragraphs [0070] lines 1-14 & [0185] lines 1-2; Examiner’s Notes: target UE while located in the frequency belonging to the direct current (DC) subcarrier of a slot in the prior art teaches the limitation of “in an existing SRS region of a slot” in the instant application; the transmission comb in the prior art teaches the limitation of “a comb type;” in fact, the transmission comb applied to the SRS in the frequency belonging to the direct current (DC) subcarrier of a slot in the prior art teaches the limitation of “for SRS transmissions in an existing SRS region of a slot, using a comb type” in the instant application).
You et al. teach the method without explicitly teaching the comb type of greater than four. 
Cha et al. from the same or similar field of endeavor teach implementing fairness of the method, using a comb type of greater than four (paragraphs [0197] lines 1-9 & [0198] lines 1-5; Examiner’s Notes: the prior art teaches using transmission comb of 4; it is an obvious matter of design choice regards to “using a comb type of greater than four” (In re Rose, 105 USPQ 237 (CCPA 1955)); consequently, the prior art teaches the limitation of “using a comb type of less than or equal to four, or using a comb type of greater than four” in the instant application as well). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Cha et al. in the system of You et al. 
The motivation for implementing using a scrambling sequence ID of ten bits or greater than ten bits, is to further enhance the mechanism of the method for transmitting a reference signal in a wireless communication system, wherein a base station transmits, to a terminal, control information including panel identification information related to identification of a plurality of antenna panels used for transmission of the reference signal, a reference signal sequence used to generate the reference signal is initialized based on the panel identification information by the terminal, and receiving, from the terminal, the reference signal generated based on the initialized reference signal sequence by the terminal.
Regarding claim 13, Cha et al. further teach the method, wherein for SRS transmissions in the existing SRS region of the slot, using a comb type of two or four (paragraphs [0197] lines 1-9 & [0198] lines 1-5; Examiner’s Notes: using transmission comb of 4 in the prior art teaches the limitation of “using a comb type of two or four” in the instant application).  
Regarding claim 15, Cha et al. further teach the method, wherein the comb type of greater than four includes at least one comb type selected from the group consisting of a comb type of six and a comb type of eight (paragraphs [0197] lines 1-9 & [0198] lines 1-5; Examiner’s Notes: the prior art teaches using transmission comb of 4; it is an obvious matter of design choice regards to “the comb type of greater than four includes at least one comb type selected from the group consisting of a comb type of six and a comb type of eight” in the instant application (In re Rose, 105 USPQ 237 (CCPA 1955))).  
Regarding claim 20, You et al. further teach the method, wherein the existing SRS region of a slot includes six symbols (paragraphs [0054] lines 1-21 & [0070] lines 1-14; Examiner’s Notes: target UE while located in the frequency belonging to the direct current (DC) subcarrier of a slot in the prior art teaches the limitation of “the existing SRS region of a slot” in the instant application; it is an obvious matter of design choice regards to one slot including a different number of symbols (In re Rose, 105 USPQ 237 (CCPA 1955)); consequently, one slot including 7 OFDM symbols in a normal cyclic prefix (CP) case, e.g., with the DC subcarrier of a slot regards to SRS, in the prior art teaches the limitation of “the existing SRS region of a slot includes six symbols” in the instant application) and 
wherein the added SRS region of a slot includes eight symbols (paragraphs [0054] lines 1-21 & [0070] lines 1-14; Examiner’s Notes: target UE while located in the frequency belonging to a different subcarrier over a slot boundary regards to SRS, e.g., from a direct current (DC) subcarrier to a new/different subcarrier in frequency hopping, in the prior art teaches the limitation of “the added SRS region of a slot” in the instant application; it is an obvious matter of design choice regards to one slot including a different number of symbols (In re Rose, 105 USPQ 237 (CCPA 1955)); consequently, one slot including 6 OFDM symbols in an extended CP case, e.g., with a new/different subcarrier of a slot regards to SRS, in the prior art teaches the limitation of “the added SRS region of a slot includes eight symbols” in the instant application).  
Regarding claim 22, You et al. teach the user equipment (UE) for wireless communications with sounding reference signal (SRS) transmissions (paragraphs [0140] lines 1-11 & [0174] lines 1-6; Examiner’s Notes: Target UE depicted in FIG. 11(a) of the prior art teaches the limitation of “user equipment (UE);” in fact, Target UE transmitting UL signal, e.g., SRS, in the prior art teaches the limitation of “the user equipment (UE) for wireless communications with sounding reference signal (SRS) transmissions” in the instant application) comprising: 
memory (paragraph [0350] lines 1-11; Examiner’s Notes: UE memory 12 depicted in FIG. 13 of the prior art teaches the limitation of “memory” in the instant application); 
a processor (paragraph [0350] lines 1-11; Examiner’s Notes: UE processor 11 depicted in FIG. 13 of the prior art teaches the limitation of “a processor” in the instant application) in communication with the memory, the processor and memory configured to: 
use a scrambling sequence identifier (ID) for SRS transmissions in an added SRS region of a slot (paragraphs [0070] lines 1-14 & [0175] lines 1-2; Examiner’s Notes: target UE while located in the frequency belonging to a different subcarrier over a slot boundary regards to SRS, e.g., from a direct current (DC) subcarrier to a new/different subcarrier in frequency hopping, in the prior art teaches the limitation of “in an added SRS region of a slot” in the instant application; the scrambling ID applied to the SRS in the prior art teaches the limitation of “a scrambling sequence identifier (ID);” in fact, the target UE using a scrambling ID applied to the SRS in the frequency belonging to a different subcarrier over a slot boundary in the prior art teaches the limitation of “use a scrambling sequence identifier (ID) for SRS transmissions in an added SRS region of a slot” in the instant application); and 
use a scrambling sequence ID for SRS transmissions in an existing SRS region of a slot (paragraphs [0070] lines 1-14 & [0175] lines 1-2; Examiner’s Notes: target UE while located in the frequency belonging to the direct current (DC) subcarrier of a slot in the prior art teaches the limitation of “in an existing SRS region of a slot” in the instant application; the scrambling ID applied to the SRS in the prior art teaches the limitation of “a scrambling sequence ID;” in fact, the target UE using a scrambling ID applied to the SRS in the frequency belonging to the direct current (DC) subcarrier of a slot in the prior art teaches the limitation of “use a scrambling sequence ID for SRS transmissions in an existing SRS region of a slot” in the instant application).  
You et al. teach the UE without explicitly teaching the size of the scrambling sequence ID. 
Cha et al. from the same or similar field of endeavor teach implementing fairness of the method, using a scrambling sequence ID of ten bits or greater than ten bits (paragraphs [0213] lines 1-4 & [0217] lines 1-2; Examiner’s Notes: UE using a scrambling ID regards to SRS, e.g., the scrambling ID expressed in M bits in the prior art teaches the limitation of “using a scrambling sequence ID of greater than ten bits;” consequently, the prior art teaches the limitation of “using a scrambling sequence ID of ten bits or greater than ten bits” in the instant application as well). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Cha et al. in the system of You et al. The motivation for implementing using a scrambling sequence ID of ten bits or greater than ten bits, is to further enhance the mechanism of the method for transmitting a reference signal in a wireless communication system, wherein a base station transmits, to a terminal, control information including panel identification information related to identification of a plurality of antenna panels used for transmission of the reference signal, a reference signal sequence used to generate the reference signal is initialized based on the panel identification information by the terminal, and receiving, from the terminal, the reference signal generated based on the initialized reference signal sequence by the terminal.
Regarding claim 23, Cha et al. further teach the user equipment, wherein the processor and memory are configured to use the scrambling sequence ID of greater than ten bits for the SRS transmissions in the existing SRS region of the slot (paragraphs [0213] lines 1-4 & [0217] lines 1-2; Examiner’s Notes: UE using a scrambling ID regards to SRS, e.g., the scrambling ID expressed in M bits in the prior art teaches the limitation of “use the scrambling sequence ID of greater than ten bits for the SRS transmissions in the existing SRS region of the slot” in the instant application).  
Regarding claim 26, Cha et al. further teach the user equipment, wherein for the SRS transmissions in the existing SRS region of the slot, using the scrambling sequence ID of ten bits (paragraphs [0213] lines 1-4 & [0217] lines 1-2; Examiner’s Notes: UE using a scrambling ID regards to SRS, e.g., the scrambling ID expressed in M bits in the prior art teaches the limitation of “wherein for the SRS transmissions in the existing SRS region of the slot, using the scrambling sequence ID of ten bits” in the instant application).  
Regarding claim 30, You et al. teach the user equipment (UE) for wireless communications with sounding reference signal (SRS) transmissions (paragraphs [0140] lines 1-11 & [0174] lines 1-6; Examiner’s Notes: Target UE depicted in FIG. 11(a) of the prior art teaches the limitation of “user equipment (UE);” in fact, Target UE transmitting UL signal, e.g., SRS, in the prior art teaches the limitation of “the user equipment (UE) for wireless communications with sounding reference signal (SRS) transmissions” in the instant application) comprising: 
memory (paragraph [0350] lines 1-11; Examiner’s Notes: UE memory 12 depicted in FIG. 13 of the prior art teaches the limitation of “memory” in the instant application); 
a processor (paragraph [0350] lines 1-11; Examiner’s Notes: UE processor 11 depicted in FIG. 13 of the prior art teaches the limitation of “a processor” in the instant application) in communication with the memory, the processor and memory configured to: 
use a comb type for SRS transmissions in an added SRS region of a slot (paragraphs [0070] lines 1-14 & [0185] lines 1-2; Examiner’s Notes: target UE while located in the frequency belonging to a different subcarrier over a slot boundary regards to SRS, e.g., from a direct current (DC) subcarrier to a new/different subcarrier in frequency hopping, in the prior art teaches the limitation of “in an added SRS region of a slot” in the instant application; the transmission comb in the prior art teaches the limitation of “a comb type;” in fact, the transmission comb applied to the SRS in the frequency belonging to a different subcarrier over a slot boundary in the prior art teaches the limitation of “use a comb type for SRS transmissions in an added SRS region of a slot” in the instant application); and 
use a comb type for SRS transmissions in an existing SRS region of a slot (paragraphs [0070] lines 1-14 & [0185] lines 1-2; Examiner’s Notes: target UE while located in the frequency belonging to the direct current (DC) subcarrier of a slot in the prior art teaches the limitation of “in an existing SRS region of a slot” in the instant application; the transmission comb in the prior art teaches the limitation of “a comb type;” in fact, the transmission comb applied to the SRS in the frequency belonging to the direct current (DC) subcarrier of a slot in the prior art teaches the limitation of “use a comb type for SRS transmissions in an existing SRS region of a slot” in the instant application).  
You et al. teach the UE without explicitly teaching the comb type of greater than four. 
Cha et al. from the same or similar field of endeavor teach implementing fairness of the method, using a comb type of greater than four (paragraphs [0197] lines 1-9 & [0198] lines 1-5; Examiner’s Notes: the prior art teaches using transmission comb of 4; it is an obvious matter of design choice regards to “use a comb type of greater than four” (In re Rose, 105 USPQ 237 (CCPA 1955)); consequently, the prior art teaches the limitation of “use a comb type of less than or equal to four, or using a comb type of greater than four” in the instant application as well). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Cha et al. in the system of You et al. 
The motivation for implementing using a scrambling sequence ID of ten bits or greater than ten bits, is to further enhance the mechanism of the method for transmitting a reference signal in a wireless communication system, wherein a base station transmits, to a terminal, control information including panel identification information related to identification of a plurality of antenna panels used for transmission of the reference signal, a reference signal sequence used to generate the reference signal is initialized based on the panel identification information by the terminal, and receiving, from the terminal, the reference signal generated based on the initialized reference signal sequence by the terminal.

Allowable Subject Matter
10.	Claims 3, 6-9, 11, 14, 16-19, 21, 24, 25, and 27-29 are objected to as being dependent upon a rejected base claim 1, 12 or 22, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 3, the prior art in single or in combination fails to teach "wherein using the scrambling sequence ID of greater than ten bits for SRS transmissions in the existing SRS region of the slot comprises including non-zero values for only ten bits when communications between the UE and a base station are code-division-multiplexed (CDM) with communications of at least one UE that only transmits SRS in an existing SRS region,” in combination with other limitation of the claim(s).
	Regarding claims 6-9 and 11, the prior art in single or in combination fails to teach "receiving configuration information from a base station for SRS resources for the SRS transmissions for a plurality of slots, wherein the configuration information indicates resources in the existing SRS region of the slots or the added SRS region of the slots or both for SRS transmissions for positioning, and only resources in the existing SRS region of the slots for other SRS transmissions, and transmitting the SRS transmissions according to the configuration information,” in combination with other limitation of the claim(s).
Regarding claim 14, the prior art in single or in combination fails to teach "comprising using a comb type of two or four for SRS transmissions in the existing SRS region when communications between the UE and a base station are code-division-multiplexed (CDM) with communications of at least one UE that only transmits SRS in an existing SRS region,” in combination with other limitation of the claim(s).
Regarding claims 16-19 and 21, the prior art in single or in combination fails to teach "receiving configuration information from a base station for SRS resources for the SRS transmissions for a plurality of slots, wherein the configuration information indicates resources in the existing SRS region of the slots or the added SRS region of the slots or both for SRS transmissions for positioning, and resources only in the existing SRS region of the slots for other SRS transmissions, and transmitting the SRS transmissions according to the configuration information,” in combination with other limitation of the claim(s).
Regarding claims 24 and 25, the prior art in single or in combination fails to teach "wherein processor and memory are configured to include non-zero values for only ten bits when communications between the UE and a base station are code-division-multiplexed (CDM) with communications of at least one UE that only transmits SRS in an existing SRS region,” in combination with other limitation of the claim(s).
Regarding claims 27-29, the prior art in single or in combination fails to teach "receive configuration information from a base station for SRS resources for the SRS transmissions for a plurality of slots, wherein the configuration information indicates resources in the existing SRS region of the slots or the added SRS region of the slots or both for SRS transmissions for positioning, and resources only in the existing SRS region of the slots for other SRS transmissions, and transmit the SRS transmissions according to the configuration information” in combination with other limitation of the claim(s).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference;
	Lo (US 2018/0020441) is cited to show the collaborative transmission in a wireless communication system, wherein the control information indicates time-frequency resources allocated or assigned for data transmission by the transmitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473